DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 9, for a ophthalmological patient interface apparatus a coupling apparatus for mechanically coupling the ophthalmological patient interface to an application head of an ophthalmological laser system; and a lens-element system which is arranged between an eye and the application head in a state where the ophthalmological patient interface apparatus is coupled to the application head during treatment of the eye, said lens-element system being coupled into a beam path from a projection lens of the application head to the eye, wherein the lens-element system is configured in such a way that it displaces a first focal area of the projection lens, disposed in an anterior chamber of the eye, the anterior chamber of the eye extending from a cornea of the eye to a rear lens surface of a lens of the eye, to a second focal area in the eye, disposed downstream of the lens-element system in deeper-lying structures of the eye, in a posterior region of the eye extending from the lens of the eye to a retina of the eye, in such a way that a laser beam from the projection lens causes tissue processing in the second focal area in a vitreous humour of the eye or the retina of the eye. has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792